Citation Nr: 0912276	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-33 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from June 1953 to May 
1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In an August 2007 Informal Hearing Presentation, the 
appellant's representative asserted that the appellant's 
developed a disability of his sphincter manifested by fecal 
leakage and loss of sphincter control secondary to treatment 
for his service connected hemorrhoids.  This matter is 
referred to the RO for appropriate development and 
adjudication.  


FINDING OF FACT

The medical evidence of record demonstrates that the 
appellant does not currently have hemorrhoids.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the appellant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the appellant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the appellant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the appellant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the appellant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

With respect to the appellant's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Specifically, the 
RO's letters to the appellant, dated in February and March 
2006, satisfied the duty to notify provisions relating to the 
appellant's claim for increased ratings for his service-
connected hemorrhoids.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  The purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, including the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).  
Moreover, there is no prejudice to the appellant because the 
preponderance of the evidence is against the increased 
disability ratings in excess of what has already been granted 
in these matters.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

Additionally, the RO's February 2006 letter to the appellant 
notified him that he must submit, or request that VA obtain, 
evidence of the worsening of his disability and the different 
types of evidence available to substantiate his claims for 
higher ratings.  Moreover, the February 2006 letter notified 
the appellant that he must submit evidence of how his 
service-connected disabilities affect his employment.  Prior 
to the final re-adjudication of the appellant's claim, the 
April 2006 Rating Decision informed him of the requirements 
to obtain a higher rating under the applicable diagnostic 
code.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); 
Prickett, 20 Vet. App. at 376.  

Even if the VCAA notice letters were found not to meet the 
requirements of Vazquez-Flores, thereby creating a 
presumption of prejudice, this presumption has been overcome 
for the reasons discussed below.  In this case, the appellant 
was provided with the requirements of the statutes used in 
evaluating his condition in the April 2006 Rating Decision.  
Moreover, the appellant's statements demonstrated his having 
actual knowledge and understanding that he needed to submit 
evidence of how the worsening of his disabilities effected 
his employment.  Specifically, in the appellant's August 2006 
Substantive Appeal, he described how his condition limited 
his ability to work.  Based on the above, any notice 
deficiencies do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

For the reasons addressed above, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the appellant's 
service treatment records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO provided the appellant 
with an examination to determine the severity of his service-
connected hemorrhoids.  Finally, there is no indication in 
the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the appellant.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the appellant's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  This involves a factual 
determination of the current severity of the disability.  Id. 
at 58.

Historically, the appellant served on active duty from June 
1953 to May 1955.  Service connection for hemorrhoids was 
granted by a May 1956 rating decision pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7336, and a noncompensable rating 
was assigned thereto, effective from May 1955.

The appellant filed a claim of entitlement to a compensable 
evaluation for his service-connected hemorrhoids in May 2001.  
Pursuant to this increased rating claim, the appellant 
underwent a VA examination in April 2003.  Physical 
examination revealed no tenderness; no evidence of 
hemorrhoids; no evidence of stool leakage or leakage of any 
type; normal sphincter control; a smooth prostate; no 
evidence of anemia; and no evidence of bleeding.  A digital 
rectal examination was negative.  The diagnosis was "status 
post[-]hemorrhoidectomy in the past with no residuals."  
Based on these findings, the appellant's noncompensable 
rating was maintained.  The appellant did not file a 
substantive appeal and the decision became final.  38 C.F.R. 
§ 20.302(b)(2008).

In December 2005, the appellant submitted a claim of 
entitlement to total disability based on individual 
unemployability that the RO also accepted as a claim of 
entitlement to a compensable evaluation for his service-
connected hemorrhoids.  

In March 2006, the appellant underwent a VA examination to 
determine the then current severity of his service-connected 
hemorrhoids.  It was preliminarily noted that the appellant 
was status post-hemorrhoidectomy.  Despite noting evidence of 
fecal soilage, a few hemorrhoidal tags, and loss of sphincter 
tone, physical examination did not reveal the presence of 
thrombosed hemorrhoids.  The examining physician noted that 
the Veteran's had no malnutrition or significant anemia as a 
result of hemorrhoids.

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
noncompensable rating is assigned when the evidence of 
records demonstrates that hemorrhoids are mild or moderate.  
A 10 percent rating is assigned when the evidence shows large 
or thrombotic hemorrhoids, irreducible with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent rating is assigned for hemorrhoids with persistent 
bleeding and with secondary anemia, or with anal fissures.

As shown above, the criteria for a compensable evaluation for 
hemorrhoids contemplates large or thrombotic hemorrhoids.  In 
the present case, the medical evidence of record demonstrates 
that the appellant does not currently have large or 
thrombotic hemorrhoids.  On the contrary, physical 
examination in March 2006 found no hemorrhoids.  Thus, the 
Board finds that a compensable evaluation for the appellant's 
service-connected hemorrhoids is not warranted under 
Diagnostic Code 7336.

To the extent that the Veteran is asserting that he has 
disability of the sphincter secondary to his hemorrhoids, 
this matter has not been adjudicated and is referred to the 
RO for further consideration.  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that 
an assigned rating may not completely account for each 
individual appellant's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
appellant's service-connected disability with the 
established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the appellant's 
disability level and symptomatology, then the appellant's 
disability picture is contemplated by the Schedule, and the 
assigned schedular evaluation is adequate, and no referral 
is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 
3.321(b)(1) is applicable).  

The Board finds that the appellant's disability picture was 
not so unusual or exceptional in nature as to render his 
disabilities ratings for hemorrhoids inadequate.  The 
appellant's hemorrhoids were evaluated under to 38 C.F.R. 
§ 4.114, Diagnostic Code 7336, the criteria of which is 
found by the Board to specifically contemplate the level of 
disability and symptomatology.  As noted above, VA 
examination did not reveal the presence of hemorrhoids.  
When comparing this disability picture with the symptoms 
contemplated by the Schedule, the Board finds that the 
appellant's symptoms are more than adequately contemplated 
by the disabilities rating for his service-connected 
hemorrhoids.  Ratings in excess of the currently assigned 
ratings are provided for certain manifestations of 
hemorrhoids, but the medical evidence reflects that those 
manifestations are not present in this case.  The criteria 
for a noncompensable rating for the appellant's hemorrhoids 
more than reasonably describe his disability level and 
symptomatology and, therefore, the currently assigned 
schedular evaluations are adequate and no referral is 
required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); 
see also 38 C.F.R. § 4.71a.

Thus, based on the evidence of record, the Board finds that 
the appellant's disability picture cannot be characterized 
as an exceptional case, so as to render the schedular 
evaluations inadequate.  The threshold determination for a 
referral for extraschedular consideration was not met and, 
consequently, the Board finds that the appellant is not 
entitled to referral for extraschedular ratings.  Thun, 22 
Vet. App. at 115.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
higher rating, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).


ORDER

A compensable evaluation for service-connected hemorrhoids is 
denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


